Exhibit 99.1 The information contained herein is subject to completion or amendment. A registration statement on Form 10 relating to these securities has been filed with the United States Securities and Exchange Commission under the Securities Exchange Act of 1934, as amended. Subject to completion, dated October , 2011 INFORMATION STATEMENT SpeechFX, Inc. Common Stock ($0.0001 par value per share) This information statement (“Information Statement”) is being furnished in connection with the distribution by Fonix Corporation (“Fonix”), of approximately 65,000,000 shares of common stock of SpeechFX, Inc. (“SFX”), to the common stockholders of Fonix as of the record date, , 2011 (the “Record Date”), as well as to the holders of Fonix convertible preferred stock on an as-converted basis, assuming full conversion of such preferred stock held as of the Record Date.As of the date of this Information Statement, Fonix owned all of SFX’s outstanding common stock. The board of directors of Fonix has approved the distribution of 100% of its interest in SFX.If you are a holder of Fonix common stock, you will be entitled to receive 0.0001073 shares of SFX common stock for each share of Fonix common stock you held as of 5:00 p.m., Eastern Daylight Time, on the Record Date.If you are a holder of Fonix preferred stock, you will be entitled to receive 0.0001073 shares of SFX common stock for each share of Fonix common stock issuable upon a hypothetical conversion of all shares of preferred stock you held as of 5:00 p.m., Eastern Daylight Time, on the Record Date.The distribution date for the delivery of the shares of SFX to be issued in the spin-off is expected to be , 2011, or as soon as practicable thereafter conditioned upon regulatory and other considerations (the “Distribution Date”).After the spin-off is completed, SFX will be a separate public reporting company.The transactions culminating in the distribution of our shares to the Fonix stockholders is referred to in this Information Statement as the “Spin-off” or the “Distribution.” No approval by Fonix stockholders of the Spin-off is required or being sought.We are not asking you for a proxy, and you are requested not to send us a proxy.You will not be required to pay any cash or other consideration, exchange or surrender your existing shares of Fonix common or preferred stock, or take any other action in order to receive shares of our common stock in the Spin-off.The Distribution will not affect the number of shares of Fonix common or preferred stock that you hold. As discussed under “The Spin-off—Trading of Fonix Common Stock After the Record Date and Prior to the Distribution,” if you sell your shares of Fonix common or preferred stock after the Record Date and on or prior to the Distribution Date, the purchaser of those shares will not acquire the right to receive shares of SFX common stock in connection with the Spin-off.You are encouraged to consult with your financial advisor regarding the specific implications of selling your shares of Fonix common stock following the Record Date. Currently, there is no public trading market for the common stock of SFX.We expect following the Spin-off to seek to have market prices for our shares quoted in the over-the-counter markets (the OTC Bulletin Board and/or the OTC Markets Group, Inc. quotation services).There is no assurance that we will be successful in that attempt or that, if the shares are quoted in the over-the-counter markets, a market will ever develop for such securities.As explained below under “The Spin-off—Market for Our Common Stock,” the shares of common stock distributed in the Spin-off will continue to be subject to certain restrictions on resale. In reviewing this Information Statement, you should carefully consider the matters described under “Risk Factors” beginning on page 17 for a discussion of certain factors that should be considered by recipients of SFX common stock. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this Information Statement is truthful or complete.Any representation to the contrary is a criminal offense. This Information Statement does not constitute an offer to sell or the solicitation of an offer to buy any securities. If you have inquiries related to the mechanics of the distribution, you should contact Fonix’s transfer agent, Continental Stock Transfer & Trust Company, 17 Battery Place, 8th Floor, New York, NY 10004, 212-509-4000. The date of this Information Statement is , 2011 TABLE OF CONTENTS Questions and Answers about the Spin-off 2 Summary 6 Business 10 Risk Factors 17 Cautionary Statement 28 The Spin-off 28 Dividend Policy 45 Management’s Discussion and Analysis of Financial Condition and Results of Operations 45 Management 51 Certain Relationships and Related Transactions 57 Executive Compensation 58 Security Ownership of Certain Beneficial Owners and Management 59 Description of Capital Stock 61 Limitation of Liability and Indemnification of Directors and Officers 63 Where You Can Find More Information 64 Index to Financial Statements F-1 This Information Statement is being furnished solely to provide information to Fonix stockholders who will receive shares of our common stock in the Distribution.This Information Statement is not, and is not to be construed as, an inducement or encouragement to buy or sell any of our securities or any securities.This Information Statement describes our business, the relationship between Fonix and us, and how the Spin-off affects Fonix and its stockholders, and provides other information to assist you in evaluating the benefits and risks of holding or disposing of our common stock that you will receive in the Distribution.You should be aware of certain risks relating to the Spin-off, our business and ownership of our common stock, which are described under the heading “Risk Factors.” You should not assume that the information contained in this Information Statement is accurate as of any date other than the date set forth on the cover.Changes to the information contained in this Information Statement may occur after that date, and we undertake no obligation to update the information, except in the normal course of our public disclosure obligations and practices. Unless the context indicates otherwise, all references in this Information Statement to: · “SpeechFX, Inc.,” “SFX,” “us,” “we,” or “our” mean SpeechFX, Inc., a Delaware corporation; and · “Fonix” mean Fonix Corporation, a Delaware corporation. The transaction in which we will be separated from Fonix and become a separately traded public company is referred to in this Information Statement as the “separation,” the “Distribution” or the “Spin-off.”Our trademarks are listed in a table beginning on page 15.All other trademarks appearing in this Information Statement are the property of their respective registered owners. 1 QUESTIONS AND ANSWERS ABOUT THE SPIN-OFF Q:What is the Spin-off? A:The Spin-off involves the separation of our company from Fonix.We currently own, or in connection with the Spin-off we will have received by assignment from Fonix, the patents and related speech and voice recognition rights and other assets described in this Information Statement.The final step of the separation transaction will be the pro rata distribution to Fonix common and preferred stockholders of all the shares of our common stock.Following the Spin-off, we will be a separate public reporting company, and Fonix will not retain any ownership interest in our company.You do not have to pay any consideration or give up any of your shares of Fonix stock to receive shares of our common stock in the Spin-off. Q:Why is Fonix separating SFX from Fonix’s business? A:The Fonix board of directors has determined in its best judgment that the Spin-off will preserve the value of the speech and voice recognition assets and business of SFX for the stockholders of Fonix as of the Record Date and will permit the development of that business by facilitating separate audits of SFX and future investment in SFX, in addition to providing the other benefits described under the caption “The Spin-off—Reasons for the Spin-off” on page 32. Q: What is being distributed in the Spin-off? A:Fonix will distribute 0.0001073 shares of SFX common stock for each share of Fonix common stock outstanding as of the Record Date, a ratio of one share of SFX common stock to every 9,316 shares of Fonix common stock.Additionally, Fonix will distribute 0.0001073 shares of SFX common stock for each share of common stock issuable upon a hypothetical full conversion of the Fonix preferred stock outstanding as of the Record Date, assuming full conversion of such preferred stock and the issuance of the Fonix common stock as of the Record Date.We estimate that approximately 65,000,000 shares of our common stock will be distributed in the Spin-off, based upon the number of shares of Fonix common stock and preferred stock outstanding on the Record Date.The shares of our common stock to be distributed by Fonix will constitute all of the initially issued and outstanding shares of our common stock.For more information on the shares being distributed in the Spin-off, see “The Spin-off—Market for Our Common Stock” on page 39, and “Description of Capital Stock” on page 61. Q:What is the Record Date for the Spin-off, and when will the Spin-off occur? A:The Record Date is , 2011, and ownership is determined as of 5:00 p.m. Eastern Daylight Time on that date.Shares of SFX common stock will be distributed on or about , 2011, which we refer to as the “Distribution Date.”PLEASE NOTE: In the event Fonix is required to set a new record date for the Distribution, then any holders of Fonix common or preferred stock that sold their Fonix shares after the original Record Date, and prior to the new record date will not be entitled to receive shares of SFX common stock with respect to those shares of Fonix common or preferred stock that were sold during such time period. Q: As a holder of shares of Fonix common stock or preferred stock as of the Record Date, what am I required to do to participate in the Spin-off? A:Nothing, although we urge you to read this entire document carefully.The approval of the Fonix stockholders is not required or sought to effect the Spin-off, and Fonix stockholders have no appraisal rights in connection with the Spin-off.Fonix is not seeking a proxy from any stockholders, and you are requested not to send us a proxy.Fonix stockholders will not be required to pay anything for our shares distributed in the Spin-off or to surrender any shares of Fonix stock.Fonix stockholders should not send in their Fonix share certificates.Fonix stockholders will automatically receive their shares of our common stock when the Spin-off is effected.If you want to receive a physical certificate, your broker and/or clearing broker and our distribution agent will need to act together to facilitate this request. There is a nominal cost associated with this process.See below and “The Spin-off—Trading of Fonix Common Stock After the Record Date and Prior to the Distribution” on page 40. 2 Q:If I sell my shares of Fonix common stock or preferred stock after the Record Date but before or on the Distribution Date, will I still be entitled to receive SFX shares in the Spin-off? A:Yes.The right to receive the SFX shares is determined by your ownership of Fonix common and preferred stock on the Record Date.Buyers of Fonix stock after the Record Date will not receive SFX common stock.You should consult with your own financial advisors, such as your stockbroker, bank or tax advisor.We do not make any recommendations on the purchase, retention or sale of shares of Fonix common stock or our common stock to be distributed.See “The Spin-off—Trading of Fonix Common Stock After the Record Date and Prior to the Distribution” on page Q:How will I receive my SFX shares in the Spin-off? A:On or about the Distribution Date, the distribution agent identified below will distribute the shares of our common stock to be distributed by crediting those shares to book-entry accounts established by the transfer agent for persons who were stockholders of Fonix as of 5:00 p.m., Eastern Daylight Time, on the Record Date.Generally, shares of SFX common stock will be issued to holders of Fonix common stock in book-entry form.Certain shares of SFX that will be subject to resale restrictions may be issued by the transfer agent in paper stock certificate form.See question below, “Will there be any restrictions on my ability to sell my SFX Shares.”You will not be required to make any payment or surrender or exchange your shares of Fonix common or preferred stock or take any other action to receive your shares of SFX common stock.Registered stockholders will receive additional information from the transfer agent regarding delivery of the SFX shares shortly after the Distribution Date.Beneficial stockholders will receive information from their brokerage firms. Q:Will the Spin-off affect the number of shares of Fonix that I currently hold? A:No.The number of shares of Fonix common and preferred stock held by a stockholder will be unchanged. The market value of each Fonix share, however, may decline to reflect the impact of the Spin-off. Q: Will there be any restrictions on my ability to sell my SFX shares? A:Yes.Section 3.1 of the Separation and Distribution Agreement between our company and Fonix (the “Distribution Agreement”), provides that until , 2013 (two years from Distribution Date), those shares of our common stock distributed in the Spin-off representing one percent (1%) or more of the total number of shares distributed in the Spin-off (the “Restricted Shares”) will be subject to limitations on the number of Restricted Shares that may be sold by the holders thereof during any three-month period.During any such period, no such holder may sell more than the number of Restricted Shares constituting one percent (1%) of all shares of our common stock issued and outstanding (the “Distribution Agreement Restrictions”).These Distribution Agreement Restrictions would not prevent stockholders from transferring their shares, without consideration, in bona fide distributions or liquidating distributions to their stockholders, as gifts, or to persons who are affiliated with the holder, in which case the transferred shares would continue to retain their restricted status.Restricted Shares that are sold for value in bona fide, arms-length sales transactions will no longer be subject to the Distribution Agreement Restrictions.However, any such shares may continue to be subject to restrictions imposed by federal or state securities laws, as explained below, or contractual agreements outside of the Distribution Agreement. 3 Q: In addition to the Distribution Agreement Restrictions explained above, if a stockholder owns stock of Fonix that is already restricted as a result of restrictions arising under Rule 144 (“Rule 144”) under the Securities Act of 1933, as amended (“Securities Act”) or state securities laws (“Rule 144 Restricted Stock”), what will that stockholder receive in the Spin-off? A:Holders of Rule 144 Restricted Stock of Fonix will receive, in respect of those restricted shares, shares of our common stock that will also be restricted pursuant to Rule 144 as promulgated by the US Securities and Exchange Commission (the “SEC”).Those particular restricted shares of our stock that you will receive will be restricted under the same terms as the Fonix Rule 144 Restricted Stock in respect of which they were issued, provided, however, that no such Rule 144 Restricted Stock may be sold prior to 90 days after the registration statement on Form 10 has become effective, and SFX is then current in filing all required reports under section 13 or 15(d) of the Securities Exchange Act of 1934, as amended (“Exchange Act”), other than Form 8-K reports. Q:What are the U.S. federal income-tax consequences of the distribution of our shares of common stock to U.S. stockholders? A:We believe the Spin-off will be tax-free for stockholders; however, we do not have any ruling from the U.S. Internal Revenue Service and we do not have a favorable opinion by our accounting firm or any other expert confirming the Spin-off’s tax-free status.We do not intend to seek such a ruling or opinion.We believe stockholders will apportion their tax basis in Fonix common stock (on an as converted basis in the case of the preferred stock) between such Fonix common stock and the SFX common stock received in the Spin-off in proportion to the relative fair market values of such stock at the time of the Spin-off.Further, we believe that a stockholder’s holding period for our common stock received in the Spin-off will include the period for which that stockholder’s Fonix common or preferred stock was held.Any fractional shares of our common stock that would otherwise be issuable in the Spin-off will be rounded up to the next whole share.You may have to pay taxes on any shares that you receive as a result of the rounding up of fractional shares.Certain material U.S. federal income-tax consequences of the Spin-off are described in more detail under “The Spin-off—Certain Material U.S. Federal Income Tax Consequences of the Spin-off” on page 42. Q:What if I hold my Fonix shares through a broker, bank or other nominee? A:Fonix stockholders who hold their shares through a broker, bank or other nominee will have their brokerage account credited with shares of SFX common stock.For additional information, those stockholders should contact their broker or bank directly. Q: What if I have stock certificates reflecting my shares of Fonix common or preferred stock? Should I send them to the transfer agent or to Fonix? A:No, you should not send your stock certificates to the transfer agent or to Fonix.You should retain your Fonix stock certificates.The surrender of your Fonix Stock is not required to receive SFX shares in the Spin-off. Q:What are the conditions to the Spin-off? A:The Spin-off is subject to a number of conditions.Even if those conditions are satisfied, Fonix and SFX may agree to amend or abandon any and all terms of the Distribution and the related transactions at any time prior to the Distribution Date.See “The Spin-off—Spin-off Conditions and Termination.” 4 Q:Are there risks to owning shares of SFX common stock? A:Yes.Our business is subject both to general and specific business risks relating to its operations.In addition, the Spin-off involves specific risks, including risks relating to our becoming an independent public reporting company, and Fonix’s status prior to the Spin-off as a potentially insolvent company.Furthermore, after the Spin-off, SFX should be considered a company with little operating history.See “Risk Factors.” Q:Does SFX plan to pay cash dividends? A:No.We do not currently plan to pay a regular dividend on our common stock following the Spin-off.The declaration and amount of future dividends, if any, will be determined by our board of directors and will depend on our financial condition, earnings, capital requirements, financial covenants, industry practice and other factors our board of directors deems relevant.See “Dividend Policy.” Q:Will SFX common stock trade on a stock market? A:Currently, there is no public market for our common stock.We do not anticipate that our common stock, immediately following the Spin-off, will be listed on a national securities exchange.We anticipate, however, that subject to completion of the Spin-off and acceptance by FINRA and/or the OTC Markets Group, Inc., price quotations for our common stock will be made available in the over-the-counter markets (the OTC Bulletin Board and/or the OTC Markets Group, Inc. quotation services).We cannot predict with certainty the date on which we will receive our trading symbol, or the date on which trading prices for the SFX common stock will begin to be quoted by any quotation service.We expect that those events will occur after the Distribution Date. Q:Will I have appraisal rights in connection with the Spin-off? A:No.Holders of shares of Fonix common or preferred stock are not entitled to appraisal rights in connection with the Spin-off. Q:Who is the transfer agent for SFX common stock and distribution agent for the Spin-off? A:Continental Stock Transfer & Trust Company, 17 Battery Place, 8th Floor, New York, NY 10004, 212-509-4000. Q:Whom can I contact for more information? A:If you have questions relating to the mechanics of the distribution of SFX shares, you should contact the Distribution agent: Continental Stock Transfer & Trust Company 17 Battery Place, 8th Floor New York, NY 10004 Telephone: (212) 509-4000. Before the Spin-off, if you have questions relating to the Spin-off, you should contact Fonix’s Chief Executive Officer, Roger D. Dudley, at: Fonix Corporation 387 South 520 West, Suite 110 Lindon, Utah 84042 Telephone: (801) 382-7997; Email: investorrelations@fonix.com 5 SUMMARY The following is a summary of material information discussed in this Information Statement.This summary may not contain all the details concerning the Spin-off or other information that may be important to you.To better understand the Spin-off and our business and financial position, you should carefully review this entire Information Statement. Our Business History and Development of the Company Our former parent company, Fonix, was incorporated in Delaware in 1985.SFX was incorporated in Delaware in 2005 under the name “Fonix Speech, Inc.”, at which time Fonix assigned to SFX intellectual property and other assets under a Contribution Agreement.(A copy of the Contribution Agreement is furnished as an Exhibit to our Form 10 filed with the SEC in connection with the Spin-off, and the Contribution Agreement is discussed in more detail below under the heading “Transfer of Assets; Contribution Agreement.”)In June 2011, we amended our Certificate of Incorporation to change our name to SpeechFX, Inc.Prior to the Spin-off, Fonix’s operations were conducted through its two wholly-owned subsidiaries, SFX and Fonix GS Acquisition Co., Inc. (“Fonix GS”). SFX SFX provides value-added speech-enabling technologies, speech interface development tools, and speech solutions and applications, including automated speech recognition (“ASR”) and text-to-speech (“TTS,” together with ASR, the “Core Technologies”) that empower consumers to interact conversationally with information systems and devices.SFX offers its speech-enabling technologies (collectively, the “Speech Products”) to markets for personal software for consumer applications including video games, e.Dictionaries and mobile navigation devices with GPS, wireless and mobile devices, computer telephony, and server solutions (the “SFX Business”).Our Speech Products enhance user productivity, ease of use and efficiency in a broad range of market segments, including mobile and wireless devices, videogame consoles, electronic devices for the assistive and language learning markets, robots, appliances; automotive telematics, computer telephony and server applications. We own various patents for certain elements of the Core Technologies as well as applications for other patents covering various aspects of our technologies.We plan to continue to seek to develop relationships and strategic alliances with third-party developers and vendors in telecommunications, computers, electronic devices and related industries, including producers of application software, operating systems, computers and microprocessor chips.We anticipate that revenues will be generated through licensing of speech-enabling technologies, unit royalties, maintenance contracts and services. Prior to 2002, Fonix focused on research and development (“R&D”) projects for customized applications.R&D and prototype development used the Core Technologies to develop applications and engines marketed for multiple operating systems and hardware platforms.Today, SFX serves markets that are adopting speech-enabled interfaces, solutions and applications.As memory requirements, noise robustness, speech recognition accuracy and efficiency of speech interface solutions become increasingly critical, we anticipate that our Core Technologies and solutions will meet customer demand for simple, convenient user interfaces. On April 4, 2011, the Fonix board of directors (“Fonix Board”) determined that SFX should be separated from Fonix, and agreed in principle to pursue the Spin-off, subject to satisfaction of all legal, accounting, and regulatory requirements and filings.Among other considerations, the Fonix Board determined that the lack of financial information from Fonix GS and its related entities (collectively, the “G-Soft Entities”), which has prevented Fonix from filing public reports under the Securities Exchange Act of 1934 (the “Exchange Act”) containing financial information of Fonix and its subsidiaries on a combined basis, had been and would likely continue to be detrimental to the ongoing business prospects of both Fonix and SFX.The Fonix Board considered various alternatives to enable Fonix to continue to develop the Core Technologies and to serve markets that are adopting speech-enabled interfaces, solutions and applications, while also pursuing the opportunities presented by the G-Soft Entities. 6 Ultimately the Fonix Board determined in its best judgment that the separation of SFX from Fonix would best meet the business purposes of both SFX and Fonix, and would also be in the best interests of the stockholders and creditors of Fonix.Among other things, the Fonix Board noted that the G-Soft Entities had been entirely unresponsive to Fonix’s claims that they had breached the agreement entered into between Fonix and the G-Soft Entities in March 2009 by which Fonix acquired G-Soft, and were continuing to violate that agreement by refusing to provide financial information necessary to produce complete and accurate Fonix financial statements.The Fonix Board also noted that as part of a spin-off transaction, SFX would agree to assume and/or settle certain obligations and liabilities of Fonix that were related the SFX business and Core Technologies, but which had not yet been assigned to us, and that may be enforceable against Fonix.The Fonix Board noted that Fonix previously had undertaken efforts to sell the Core Technologies, but that such efforts had not resulted in any indications of interest from prospective buyers.The Fonix Board also noted that a spin-off would provide Fonix stockholders with a continuing beneficial interest in the ongoing business activities of SFX, and would provide SFX with access to capital markets through the sale of SFX securities or other avenues, providing financing necessary to pursue the SFX business plan, recognizing that as long as Fonix and the G-Soft Entities were tied together under the same parent entity, prospects for any such financing of the SFX business was limited or non-existent. In its analysis, the Fonix Board determined that it would be in the best interests of the stockholders and creditors of Fonix if Fonix and SFX were separated and provided with their own management.As a result, at a subsequent meeting held on April 15, 2011, the Fonix Board authorized a spin-off of SFX, the material terms of which include the following: · Confirming that SFX owns and possesses all rights to the assets of Fonix primarily associated with the SFX Business which had been transferred under the Contribution Agreement.In the Spin-off, Fonix has agreed to make such further transfers of Core Technologies and Speech Products to SFX, if necessary, to confirm SFX’s ownership of the Speech Products, the Core Technologies and all such assets and rights relating to the SFX Business; · The assignment from Fonix to SFX and SFX’s assumption of certain liabilities of Fonix primarily associated with the Core Technologies and the Speech Products; · The settlement by Fonix, or by SFX on behalf of Fonix, of other obligations of Fonix to creditors that also may have been associated with the Core Technologies and Speech Products, but that would not be assumed by SFX in the Spin-off; · The pro-rata distribution of SFX common stock to the preferred stockholders (on an as-converted basis) and the common stockholders of Fonix; and · The filing of a registration statement on Form 10 under the Exchange Act for the purpose of registering the common stock of SFX, with the result that SFX will become subject to the information reporting requirements and other conditions of a reporting company under the Exchange Act. Summary of the Spin-off The following is a brief summary of the material terms and conditions of the Spin-off of SFX.Please see “The Spin-off” for a more detailed description of the matters described below. 7 Distributing corporation Fonix Corporation Distributed corporation SpeechFX, Inc. Distribution ratio Each holder of Fonix common stock will receive 0.0001073 shares of our common stock for each share of Fonix common stock held on the Record Date, a ratio of one share of SFX common stock to 9,316 shares of Fonix common stock.Each holder of Fonix preferred stock will receive 0.0001073 shares of our common stock for each share of Fonix common stock that would be issuable upon the hypothetical full conversion of the preferred stock held on the Record Date.We estimate that approximately 65,000,000 shares of our common stock will be distributed in the Spin-off, based on the number of shares of Fonix common and preferred stock outstanding on the Record Date.The shares of our common stock to be distributed by Fonix will constitute all of the presently issued and outstanding shares of our common stock.Following the Distribution by Fonix of the SFX common stock to the sholders of Fonix preferred and common stock, Fonix will not be a holder of any SFX secruities.For more information on the shares being distributed in the Spin-off, see “Description of Capital Stock.” Distribution procedures On or about the Distribution Date, the distribution agent identified below will distribute the shares of our common stock to be distributed by crediting those shares to book-entry accounts established by the transfer agent for persons who were common or preferred stockholders of Fonix as of 5:00 p.m., Eastern Daylight Time, on the Record Date.Paper stock certificates generally will not be issued to holders of Fonix common stock, but may be issued to holders of shares subject to certain resale restrictions.You will not be required to make any payment or surrender or exchange your shares or certificates representing shares of Fonix common or preferred stock or take any other action to receive your shares of our common stock. Distribution agent, transfer agent and registrar for our shares of common stock Continental Stock Transfer & Trust Company Record Date , 2011 Distribution Date , 2011 Trading after the Record Date Only holders of Fonix common or preferred stock on the Record Date will receive shares of SFX common stock in the Spin-off.If holders of Fonix common or preferred stock sell or transfer their common or preferred stock prior to the Record Date, they will not receive shares in the Spin-off.If you sell any shares of Fonix common or preferred stock after the Record Date, you will be selling them “ex-dividend,” meaning that the purchaser of those shares will not acquire the right to receive shares of SFX common stock in the Spin-off.You are encouraged to consult with your financial advisor or broker-dealer regarding the specific implications of selling Fonix common stock following the Record Date and prior to the Distribution Date. See “The Spin-off—Trading of Fonix Common Stock After the Record Date and Prior to the Distribution.” 8 Assets and liabilities of SFX We will enter into a Separation and Distribution Agreement (the “Distribution Agreement”) with Fonix containing key provisions relating to the separation of our business from Fonix and the Distribution of our shares of common stock. The Distribution Agreement identifies the assets that we own, or were transferred to us in connection with the Distribution Agreement, the liabilities of Fonix we have assumed, and any other contracts assigned to us by Fonix.See “The Spin-off.” Relationship with Fonix after the Spin-off After the Distribution Date, Fonix and SFX will continue to be separate and distinct companies.SFX will no longer be a wholly-owned subsidiary of Fonix.After the Spin-off, Mr. Roger Dudley will continue as the sole director and executive officer of Fonix, and will be the Chief Executive Officer and one of three directors of SFX.Other than Mr. Dudley’s service as a common director and officer of both companies, after the Spin-off, there will be no continuing relationships between Fonix and SFX.The Distribution Agreement also provides for various indemnification rights.See “The Spin-off.” Indemnities Under the Distribution Agreement, we have agreed to indemnify Fonix against certain claims and liabilities relating to the past operation of its business.Please see “The Spin-off.” U.S. federal income-tax consequences We expect that the Spin-off will not be a taxable event to the new stockholders of SFX.Certain material federal income-tax consequences of the Spin-off are described in more detail under “The Spin-off—Certain Material U.S. Federal Income Tax Consequences of the Spin-off.” Conditions to Spin-off We expect that the Spin-off will be effective on , 2011, the Distribution Date, provided that the conditions set forth under the caption “The Spin-off—Spin-off Conditions and Termination” have been satisfied in the reasonable discretion of Fonix and SFX.Nevertheless, even if all of the conditions have been satisfied, Fonix or SFX may amend or abandon any and all terms of the Spin-off and the related transactions at any time prior to the Distribution Date. Reasons for the Spin-off The Fonix Board and management believe that the Spin-off will provide the benefits set forth under the caption “The Spin-off—Reasons for the Spin-off” on page 32. Trading symbol and stock price quotations Currently there is no public market for our common stock.We have not applied to list our common stock on any securities exchange but, subject to completion of the Spin-off and the submission and approval process associated with filings submitted to FINRA and/or the OTC Market Groups, Inc. by a market maker, we expect that following the Spin-off, prices for our common stock will quoted on the OTC Bulletin Board and/or the OTC Market Groups, Inc. quotation services.We cannot predict the trading prices for our common stock at any time after the Spin-off, nor can we guarantee that a trading market for SFX common stock will develop.In addition, we expect that Fonix common stock will remain outstanding and may continue to trade in the over-the-counter market, with price quotations available through the OTC Market Groups, Inc. quotations service. 9 Risk factors You should review the risks relating to the Spin-off, our industry and our business, and ownership of our common stock described in “Risk Factors” beginning on page 17. Trading Restrictions Shares of our common stock distributed in the Spin-off will continue to be subject to certain restrictions on resale, including a restriction set forth in the Distribution Agreement that will limit stockholders who acquire in the Spin-off more than 1% of all issued and outstanding shares of our company from selling more than one percent (1%) of all issued and outstanding shares of our company in any three-month period of time.See “The Spin-off—Market for Our Common Stock,” on page 39. BUSINESS General On December 30, 2005, SFX was incorporated in Delaware under the name Fonix Speech, Inc., and prior to the Spin-off operated as a wholly-owned subsidiary of Fonix.SFX provides value-added embedded speech technology development tools, applications and solutions for multiple market segments comprising primarily mobile and wireless devices, video game consoles, and electronic devices for the assistive and language learning markets.SFX has also delivered speech solutions for robots, appliances, automotive telematics, and computer telephony and server applications. Value-Added Speech Technologies Original Equipment Manufacturers (“OEMs”) or Original Design Manufacturers (“ODMs”) of consumer electronics devices and products, software and video game developers, wireless operators, telephony distributors, system integrators and value-added resellers (“VARs”) can simplify the use and increase the functionality of their electronic products and services by integrating SFX speech interfaces, resulting in broader market opportunities and significant competitive advantages.SFX speech development tools and solutions support multiple hardware and software platforms, are environment and speaker independent, optimize cost and power efficiencies, are easily integrated with relatively small memory requirements for embedded applications, and enhance scalability for high channel capacity for computer telephony and server-based systems. Market Focus SFX delivers speech solutions in the markets discussed in this section.SFX solutions make everyday life easier for people who are blind or have visual, vocal or mobility impairments, and for non-English speakers who are learning the English language.FonixTalk® and Fonix DECtalk®, recognized TTS technology for the assistive market, transforms ordinary text into highly intelligible speech.Fonix VoiceIn™ and Fonix VoiceGaming™ is SFX’s proprietary neural network-based ASR technology.SFX has taken its intuitive Core Technologies and applied them to everyday speech solutions for PCs and other consumer devices such as electronic dictionaries, video game consoles, mobile devices, PCs and server applications. 10 The Assistive Market SFX speech solutions make everyday life easier for people who are blind, have visual, vocal or mobility impairments or have learning disabilities.Fonix DECtalk is the assistive industry’s premier text-to-speech engine, offering nine highly intelligible TTS voices and six languages.Many users rely on Fonix DECtalk to read their email, the daily news or other documents, or to function as their voice to the outside world.Current OEM partners in the assistive market include Dynavox, GW Micro, Prentke-Romich, and Toby Churchill.Some of these solutions include those described below. PDA, PC and Electronic Devices SFX speech solutions apply speech interfaces to tasks that users perform every day.Many of these solutions are appropriate for multiple markets — assistive, mobile and wireless, and business and home users.The Speech Products enable users to listen to documents, have email read aloud, access programs and launch applications with speech commands.Historical partners include Microsoft, Intel, Hitachi, O2, Code Factory, Casio and HTC.Currently, the primary distribution of our Speech Products for electronic devices is Apple through their iTunes AppStore for the iPhone. The Language Learning Market – e.Dictionaries SFX speech solutions are particularly useful for non-English speakers who are learning the English language.In the speech-enabled language learning (also known as “language acquisition”) market, SFX has capitalized on (i) FonixTalk and Fonix DECTalk’s small memory footprint and high intelligibility and (ii) Fonix VoiceIn’s high-recognition-rate capabilities.Speech-enabled language learning is an emerging market, especially in Asia.Multiple OEMs currently sell handheld electronic dictionaries in Japan, Taiwan and Korea that allow individuals to type a word in their native language and have the word read or spoken back to them in English.Non-English speakers can look up words in an English dictionary and have the device speak the word correctly in English.Educational electronic dictionary devices are growing in popularity in Japan and are expected to exceed a market volume of more than 500,000 units per quarter.SFX’s goal is to become the primary supplier of speech solutions for OEMs providing language learning devices and systems.SFX has partnered with Epson and other chip manufacturers to provide an integrated solution including SFX technology.Current OEMs marketing e.Dictionary devices featuring SFX technology include Casio, Casio Soft, Canon, Seiko Instruments, Inventec Besta, and Brilliant Systems. Market Opportunities Speech applications are also becoming increasingly popular for day-to-day use.SFX is working with OEM partners to capitalize on market opportunities for toys, appliances and other devices where speech applications may be applicable.SFX has partnered with Epson to provide an integrated chip with SFX technology to various OEMs manufacturing toys and appliances. SFX’s primary competitors in the assistive electronic device markets include Nuance, Acapela, Sensory, Loquendo, NeoSpeech, Premier Assistive Technology and others. Video Game Consoles Fonix VoiceGaming™, the current software development kit (“SDK”) for the video game market, is built on the VoiceIn® Game Edition, an award-winning software solution for voice command and control in Xbox, Xbox 360, Xbox Kinect, PlayStation2, PlayStation3 and PC video games. SFX provides comparable voice software for video game developers using the Apple and Android platform.Fonix iVoiceIt™ supports Apple 3G, 3GS and 4G; Fonix VoiceIn supports Android devices.Game developers worldwide can now build games that utilize a common version across Xbox, Xbox 360, Xbox Kinect, PlayStation2, PlayStation3, Wii, and PC platforms. 11 In March 2004, Fonix made Fonix VoiceIn Game Edition commercially available to developers that produce videogames on multiple gaming platforms.Fonix voice command technology has been available in the Microsoft Xbox developer’s kit (XDK) since February 2003.In May 2005, Fonix announced a continuation of its agreement with Microsoft to deliver Fonix VoiceIn in the new Microsoft Xbox 360 developer’s kit.In 2006, SFX added specialized tools for game developers including Fonix VoiceIn Karaoke Edition and Fonix VoiceIn Phonetic Edition.In 2008, SFX completed Fonix VoiceIn Game Edition 5.1 for the above referenced consoles and added Apple 3G. In January 2011, SFX completed and made available its new release, Fonix VoiceGaming. Fonix VoiceGaming is optimized for game development where memory and processing power are at a premium.Fonix VoiceGaming also includes new features to increase recognition accuracy and user voice adaption.Fonix VoiceGaming command software is available to game developers in multiple languages, including English and UK English, German, European and Canadian French, Castilion and Latin American Spanish, Japanese, Italian, Korean and Mandarin Chinese.If a developer desires language not currently available, SFX can build a new language engine for a fixed set of words.For example, SFX delivered Polish and Russian for Ubisoft’s
